[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]ARTICULATION
The undersigned, in accordance with the Plaintiff's Motion for Articulation dated September 1, 1995, hereby articulates its decision on the Defendant's Motion to Dismiss and/or Motion for Summary Judgment dated June 6, 1995 which decision was rendered orally on July 27, 1995 made effective August 3, 1995. The Memorandum of Decision on the Motion to Dismiss and/or Motion for Summary Judgment dated March 19, 1996 and filed simultaneously herewith is the court's articulated decision.
BY THE COURT
KEVIN TIERNEY, J.